Citation Nr: 1547567	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  13-03 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the left shoulder from July 3, 1997.

2.  Entitlement to an effective date earlier than April 2, 2012, for the grant of service connection for nerve damage of the upper left extremity, to include on the basis of clear and unmistakable error (CUE).

3.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and ischemic heart disease.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney



ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1970.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

By way of history, in a July 1972 rating decision, the RO granted service connection for residuals of a gunshot wound to the Veteran's left shoulder and assigned an initial 20 percent rating effective May 24, 1972.  The RO continued this rating in an August 1972 rating decision.  

In September 1999, the Veteran asserted that VA had made "a clear mistake" in the evaluation of his left shoulder disability, noting that six muscle groups were affected.  The RO interpreted his correspondence as a claim for an increased rating and denied the claim in a February 2000 rating decision.  The Veteran appealed, asserting that CUE had been committed in the evaluation of his gunshot wound residuals in 1972.  

In a July 2006 decision, the Board determined that the 1972 rating decisions did not contain CUE.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2007, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a joint motion for remand (joint motion) requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order in April 2007 granting the joint motion and returned the case to the Board.

In a September 2007 decision, the Board determined that the July 1972 and August 1972 rating decisions contained CUE because the evidence of record at that time showed that the Veteran had a "through and through" shoulder wound involving muscle groups I, II, III, and IV and the rating decisions did not award compensation based on injury to muscle groups I, II, or IV as required by then-applicable regulations.  The Board determined that a combined 30 percent rating for all four muscle groups was warranted.

The Veteran appealed the Board's September 2007 decision to the Court, and the parties filed a joint motion for partial remand in May 2009, requesting that the Court vacate the portion of the Board's decision that denied a rating in excess of 30 percent for residuals of a gunshot wound to the left shoulder.  The parties indicated that they did not wish to disturb the portion of the Board's decision that found CUE in the 1972 rating decisions.  The Court issued an order in May 2009, granting the joint motion and returned the case to the Board.

In a February 2010 decision, the Board found that the 1972 rating decisions were a result of CUE, but denied a rating in excess of 30 percent for the left shoulder disability.  The Veteran appealed this decision to the Court, and the parties filed another joint motion for remand in February 2011.  The Court issued an order in February 2011 granting the joint motion and returned the case to the Board.

In an August 2011 decision, the once again found that the 1972 rating decisions were a result of CUE and denied a rating in excess of 30 percent for the left shoulder disability.  The Veteran did not appeal the August 2011 Board decision, and it became final.

In September 2012, the Veteran submitted a motion alleging CUE in the August 2011 Board decision.  In September 2013, the Board denied the motion, determining that the August 2011 Board decision was not a product of CUE.  The Veteran appealed to the Court.  In a July 2015 memorandum decision, the Court clarified that the issue on appeal was entitlement to a rating in excess of 30 percent for residuals of a gunshot wound to the left shoulder, noting that the Board had erroneously addressed the claim on the basis of CUE.  After analyzing the relevant regulatory framework, the Court affirmed the portion of the Board's September 2013 decision that found that the August 2011 decision denying an evaluation for residuals of a left shoulder in excess of 30 percent from May 24, 1972, to July 3, 1997, was not the product of CUE.  However, the Court reversed the portion of the Board's September 2013 decision that found that the August 2011 Board decision denying an evaluation for residuals of a left shoulder injury in excess of 30 percent beginning July 3, 1997, was not the product of CUE, and remanded the case with instructions to grant a 40 percent evaluation effective from July 3, 1997.

In addition, in September 2013, the Board remanded the issues of entitlement to an effective date prior to April 2, 2012, for the grant of service connection for nerve damage of the left upper extremity; entitlement to an effective date prior to April 2, 2012, for the grant of service connection for erectile dysfunction; entitlement to an effective date prior to April 2, 2012, for the grant of special monthly compensation, and entitlement to service connection for sleep apnea.  These issues were remanded for issuance of a statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238 (1999).  In February 2015, the RO issued an SOC.  In April 2015, the Veteran submitted a notice of disagreement (NOD) (VA Form 21-0958), which the Board construes as a substantive appeal.  The Veteran indicated that he wished to appeal the issue of entitlement to an earlier effective date for the grant of service connection for nerve involvement and entitlement to service connection for sleep apnea.  He also requested a hearing before the Board at the RO.

The issues of entitlement to an earlier effective date for the grant of service connection for nerve damage of the left upper extremity and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In a July 2015 memorandum decision, the Court reversed the portion of the Board's September 2013 decision that found that the August 2011 Board decision denying an evaluation for residuals of a left shoulder injury in excess of 30 percent beginning July 3, 1997, was not the product of CUE, and directed the Board to award a 40 percent rating effective from July 3, 1997.  


CONCLUSION OF LAW

As of July 3, 1997, the criteria for a 40 percent rating for residuals of a gunshot wound to the left shoulder have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.55, 4.56, 4.73, Diagnostic Codes 5301-5204 (1997-2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted, a September 2013 Board decision denied the Veteran's motion, determining that the August 2011 Board decision was not a product of CUE.  In July 2015, the Court reversed the portion of the Board's September 2013 decision that found that the denial in the August 2011 Board decision of an evaluation for residuals of a left shoulder injury in excess of 30 percent beginning July 3, 1997, was not the product of CUE.  The Court remanded the issue to the Board "so that a 40% evaluation may be awarded effective July 3, 1997."  This decision effectuates the Court's order.  Accordingly, a 40 percent rating for residuals of a gunshot wound to the left shoulder is granted effective from July 3, 1997.  


ORDER

Effective from July 3, 1997, a 40 percent rating for residuals of a gunshot wound to the left shoulder is granted, subject to the provisions governing the award of monetary benefits.



REMAND

In response to a February 2015 SOC, the Veteran submitted an April 2015 NOD (VA 21-0958), which the Board has construed as a substantive appeal with respect to the claims of entitlement to an earlier effective date for the grant of service connection for nerve damage of the upper left extremity and entitlement to service connection for sleep apnea.  The Veteran requested that he be scheduled for a Board hearing at the RO.  To date, he has not been provided such a hearing.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a hearing before the Board in accordance with his request.  

The Veteran should be notified in writing of the date, time, and location of the hearing before the Board.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


